Citation Nr: 0520845	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  96-42 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
December 1983.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 1995 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a hearing before the RO in May 2001.

In August 2003 this matter was Remanded for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).

The evidence shows that the veteran's psychiatric disorders 
have been variously diagnosed.  As such, the Board finds it 
appropriate to describe the veteran's disability in general 
terms as an acquired psychiatric disability.


FINDING OF FACT

An acquired psychiatric disability was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is any current acquired psychiatric 
disability otherwise related to service.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1112, 1131, 1133, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for an acquired psychiatric 
disability prior to enactment of the VCAA.  The veteran's 
appeal stems from a December 1995 rating decision which 
denied service connection.  In April 2004, a VCAA letter was 
issued to the veteran.  The VCAA letter notified the veteran 
of what information and evidence is needed to substantiate 
his claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded in August 2003 for further development and to ensure 
compliance with all VCAA provisions.  Subsequent to this 
Remand, the veteran was issued a VCAA letter.  The contents 
of this notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notice.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical and personnel records are on file, 
as are post-service private and VA medical records.  There is 
no indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  At the May 2001 hearing before 
the RO, the veteran claimed that prior to his active service 
in the Air Force, he enlisted in the Marine Corp.  The 
veteran contended that this enlistment occurred when he was 
still a minor although he did not provide any dates or any 
specific details.  The veteran was inconsistent with the 
details he did provide, and at one point he claimed that he 
was sworn in but then never reported for duty, and then again 
claimed that he failed to finish boot camp and was discharged 
due to lack of maturity.  In an April 2004 VCAA letter, the 
RO requested more information from the veteran with regard to 
dates and any records, however, the veteran failed to respond 
with any information.  From statements made to a February 
2005 examiner, it appears that the veteran may have enlisted 
but then failed to report for duty.  As such, records would 
likely be unavailable.  In any event, without additional 
information from the veteran, VA is unable to make the 
requisite request for information, therefore, VA has 
determined that it has fulfilled any such duty to assist.  
See 38 C.F.R. § 3.159.

The veteran has been afforded a VA examination.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination 
obtained is thorough and contains sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Thus, the Board finds that a further examination 
is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for an acquired psychiatric disability.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

On a Report of Medical Examination performed for induction 
purposes in December 1980, the veteran's psychiatric state 
was clinically evaluated as normal.  Service medical records 
reflect that in September 1983, the veteran was referred for 
a mental health evaluation due to being continuously late for 
work with an indifferent attitude.  He underwent evaluation 
and psychological testing on two occasions in September and 
October 1983.  Upon a psychiatric evaluation, the diagnosis 
was adjustment difficulties with immature and passive-
aggressive features, manifested by procrastination, 
stubbornness, poor attitude, manipulative behavior, and short 
sightedness.  In November 1983, the veteran was recommended 
for discharge due to minor disciplinary infractions.  The 
veteran's DD Form 214 reflects a discharge in December 1983 
due to misconduct, pattern of minor disciplinary infractions.  
On his November 1983 separation examination, his psychiatric 
status was clinically evaluated as normal.

The first post-service medical records indicating a 
psychiatric disability are from the mid-1990's.  Private 
medical records from Bayview Hospital in Corpus, Christi, 
Texas reflect that the veteran was admitted for a week in May 
1994, and the Axis 1 diagnoses were adjustment disorder with 
depressed mood, alcohol dependence, cocaine abuse, 
intermittent explosive disorder, and the Axis 2 diagnosis was 
anti-social personality disorder.  Since that time, private 
and VA treatment records from several facilities reflect 
multiple inpatient admissions and continuous outpatient 
treatment for multiple psychiatric disorders.  Medical 
records from the VA hospital in San Antonio, Texas, reflect 
that the veteran was admitted in December 1994, and the 
diagnoses rendered were bipolar disorder and polysubstance 
abuse.  He reported longstanding feelings of mental anguish 
since his military experience, which consisted of drinking 
and fighting.  Upon discharge that same month, the veteran 
continued with treatment on an outpatient basis.  

In March 1995, the veteran underwent an evaluation with a 
psychologist Dr. C.K.  Upon a mental examination, the Axis I 
diagnoses were bipolar disorder, alcohol dependence, insomnia 
related to bipolar disorder, and an Axis II diagnosis of 
borderline personality disorder (principal diagnosis).  He 
underwent another psychiatric evaluation in February 1996 
with Dr. U.R.M.  Upon a mental status examination, the 
diagnosis was bipolar disorder and evidence of post-traumatic 
stress disorder (PTSD).  At both examinations, the examiners 
did not discuss the veteran's military service with regard to 
the psychiatric diagnoses rendered, nor did the examiners 
reference any claimed incidents or stressors from service.  

In a May 1997 decision by the Social Security Administration 
(SSA), the veteran was awarded social security disability 
benefits effective November 1995 due to his diagnosed bipolar 
disorder and PTSD.  The March 1995 and February 1996 
examinations were considered in making this determination.  
Although VA is not bound by an SSA determination, it is 
nevertheless persuasive evidence that the Board must 
consider.

Medical records from the VA hospital in Palo Alto, 
California, indicate that the veteran was admitted in May 
1996 for 10 days, and Axis I diagnoses of schizophrenia, 
schizoaffective disorder, bipolar disorder, alcohol 
dependency, and history of polysubstance abuse were rendered.  
Axis II diagnoses rendered were mixed personality disorder, 
borderline schizotypal and antisocial traits.  

Private medical records reflect that in April 1998 the 
veteran was admitted overnight to Columbia Bayview 
Psychiatric Center and the diagnoses rendered were Axis I 
bipolar disorder, alcohol dependence, mixed substance abuse 
and dependence, and rule out mood disorder secondary to 
substance abuse, and an Axis II diagnosis of personality 
disorder.  Two days later, a record from Charter Behavioral 
Health System reflects an admission for a 6 days and 
diagnoses of schizoaffective disorder, bipolar type, alcohol 
dependency and cocaine dependency were rendered.

In February 2005, the veteran underwent a VA examination with 
a VA psychologist.  The examiner stated that the veteran was 
able to describe events that suggested he first manifested 
signs and symptoms of psychiatric illness as early as age 5.  
He described problems with school and his family.  He claimed 
that he lived on the streets for 5 years before he sought out 
a military recruiter.  He claimed an earlier induction in the 
marines that he "ran from."  He was inducted into the Air 
Force, and he could not explain why, but his behavior 
deteriorated and he accepted a discharge.  The examiner noted 
that since 1984, the veteran's life had been on a steady 
downhill course as he had held many jobs, had many 
girlfriends, and worn out his welcome with family members.  
The examiner noted that he had acquired a laundry list of 
psychiatric diagnoses and treatment, both in and out of 
hospitals, that has proven limited effectiveness, if at all.  
He had variously been diagnosed with personality disorder, 
antisocial as well as others, bipolar disorder, 
schizoaffective disorder, and poly-substance disorder, most 
prominently amphetamine dependence.  The veteran had been his 
own diagnostician in terms of the pharmacy of illicit drugs 
he had used over the years.  Upon mental status examination, 
the examiner opined that the veteran does have a psychiatric 
disorder.  The examiner opined that his condition manifested 
in childhood, as early as age 5.  His condition could have 
been diagnosed as attention deficit hyperactivity disorder 
(ADHD).  This disorder probably spawned a host of related 
childhood psychiatric disorders from depression, to anxiety, 
to various behavioral or conduct disorders.  The veteran's 
father tried to beat the disorder out of him, but only 
compounded the problem by further damaging self-esteem, self-
concept, and self-confidence.  Certainly the military did not 
produce the disorder, so it cannot be construed logically as 
the etiology of his currently desperate psychiatric 
condition.  Whether the military exacerbated his condition or 
whether it would have unfolded as it has even if never in the 
military cannot really be known.  However, the military can 
be considered to have been an aggravating condition in the 
sense that his psychiatric condition probably could or should 
have been detected prior to enlistment and in the sense that 
the clinical psychological evaluation in October 1983 was 
very cursory, inadequate, and failed to even consider a 
diagnostic differential with the proper diagnosis among the 
list of those considered.  If ADHD was properly diagnosed at 
that juncture and proper treatment applied at that time, then 
this veteran might have been spared his lifetime of spiraling 
drug abuse into the sub-culture of the amphetamine or 
stimulant addict.  The examiner cited to recent research 
regarding ADHD in children, in noting that when this 
condition is left untreated in childhood, it develops into 
psychiatric streams such as personality disorders, bipolar 
disorder and schizoaffective disorder, major depressive 
disorder, and anxiety disorders.  The examiner opined that 
the veteran shares characteristics common to those reported 
for adults who have grown up with untreated ADHD.  The exact 
psychiatric diagnosis will prove to be elusive, as various 
clinicians favor different perspectives on how to understand 
and treat such people.  The examiner stated that the central 
feature is a biologically-drive attention deficit disorder.  
The only effective treatment is the class of stimulant drugs 
the veteran has been compulsively driven to acquire on his 
own in a vain attempt to self-medicate, but which is now out 
of control and massively over-used.  Certainly the parenting 
style of the drill sergeant father served to complicate the 
maldevelopment of his personality, as did the failure to 
understand by the military which allowed him to enter the 
service and which then further damaged the self-esteem of 
this vulnerable person who sought refuge within the safety of 
the military structure enjoyed by his career military father.  
Psychotherapy might help to alleviate the pain of this 
compounding of harm, but would be of no effectiveness without 
the pharmacological care needed to control his self-
destructive drug seeking behavior.

In March 2005, a VA psychiatrist reviewed the veteran's 
claims folder and the February 2005 VA examination report.  
The examiner opined that the veteran has a psychiatric 
disorder.  Records indicate that the veteran reported to 
numerous clinicians and examiners that he had begun drinking 
and using drugs when he was about age 13.  Certainly his 
self-report of school problems and conduct disturbance during 
his adolescence was sufficient evidence to question whether 
or not he may have had ADHD at the time.  Unfortunately, the 
veteran was never evaluated or treated for any kind of 
attention deficit disorder or hyperactivity disorder during 
that time.  Because of this and because of the subsequent and 
intervening heavy use of mood-altering illicit drugs, 
including crystal meth, IV cocaine, crack cocaine, heroin, 
and copious amounts of alcohol, his original psychiatric 
diagnosis, whatever that might have been, is blurred by the 
damaging central nervous system effects of multiple drugs.  
In addition, many of his hospitalizations occurred when he 
was intoxicated or withdrawing from substances, so 
observations of mood and clinical diagnoses were clouded at 
those times by the effects of drugs and alcohol acutely on 
the system.  The examiner's Axis I diagnoses were organic 
mood disorder, bipolar type, mixed secondary to polysubstance 
abuse dependence, and the Axis II diagnosis was antisocial 
personality disorder.  The examiner stated that it may very 
well be true that the veteran's initial psychiatric diagnosis 
was attention deficit disorder.  If this were the case, it is 
very reasonable and has some scientific validity that he may 
have self medicated with multiple substances over a period of 
years in order to control his symptoms.  Unfortunately, since 
he was not screened for mental illness or examined in any 
rigorous way prior to his separation from the military, any 
pre-military diagnosis is now only possible by resorting to 
speculation since the history is provided by the veteran 
whose current diagnosis includes organic as well as 
personality conditions.  A rigorous and careful screening at 
that time might very well have revealed a primary Axis I 
diagnosis, such as attention deficit disorder or bipolar 
disorder, which could have been treated.  The examiner opined 
that whatever the diagnosis prior to entering the military, 
be it attention deficit disorder or bipolar disorder that 
might have been present, this disorder was not exacerbated or 
aggravated beyond normal course or progress during the 
military.  The examiner opined that the veteran's 
polysubstance use and dependence is the single most important 
factor which has aggravated and worsened the course of his 
illness, likely permanently beyond its ordinary progress.  
The examiner recognized that part of the behavior of persons 
with ADHD or bipolar disorder tend to self-medicate with 
illicit substances, but the fact remains that the progression 
of the disease was due to these very substance abuse 
patterns.  

Based on a review of the evidence of record, it is apparent 
that the veteran currently has multiple psychiatric 
disorders, however, there is no evidence that such disorders 
are due to service or any incident therein.

The Board, also, notes that congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996). 

The veteran's service medical and personnel records reflect 
that the veteran exhibited behavioral problems in service 
resulting in a discharge due to a pattern of disciplinary 
infractions.  The medical records, however, do not reflect 
any psychiatric diagnoses.  On psychological evaluation, the 
examiner noted adjustment difficulties with immature and 
passive-aggressive features, however, no psychiatric 
diagnosis was rendered.  Even more significant is the fact 
that the veteran's November 1983 separation examination 
clinically evaluated his psychiatric status as normal.  This 
shows that trained medical personnel found the veteran's 
psychiatric status to be normal at the time of separation.  
There was no evidence of an acquired psychiatric disability 
at that time.

There is also no supporting evidence of a continuity of 
psychiatric symptomatology after service to otherwise suggest 
a link between current psychiatric disability and service.  
The first post-service medical records showing a psychiatric 
disability are from May 1994, over 10 years after separation 
from service.

The veteran was afforded a VA examination in February 2005, 
and a VA psychologist and VA psychiatrist offered separate 
opinions with regard to etiology of the veteran's acquired 
psychiatric disorders.  Other than the veteran's service 
medical and personnel records, and medical records from 1994 
to the present, the examination was based strictly on history 
supplied by the veteran.  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  In any event, although both examiners opined that 
based on the historical account provided by the veteran, he 
may have suffered from ADHD or bipolar disorder as a child, 
because he did not undergo any screening, this opinion would 
be strictly based on speculation.  The VA psychologist opined 
that the military did not produce the disorder so it could 
not be the etiology of his disorder, however, it was unknown 
whether the military exacerbated his condition.  The VA 
psychologist suggested that the military could have been an 
aggravating condition in failing to detect a psychiatric 
disorder prior to enlistment, however, such opinion is 
speculative, as there is no medical evidence that the veteran 
had a psychiatric disability at that time.  The VA 
psychiatrist opined that whatever disorder he may have had 
prior to entry into service, it was not exacerbated or 
aggravated beyond normal course or progress in the military.  
The examiner opined that the veteran's polysubstance use and 
dependence was the single most important factor which has 
aggravated and worsened the course of his illness.  With 
regard to the examiner's speculation as to a pre-service 
mental disorder, the Board notes that the veteran is presumed 
to have been sound at entry into service since no mental 
disorder was noted on entrance examination.  38 U.S.C.A. 
§ 1132.  The determinative fact, however, is that no chronic 
acquired mental disability was manifested during service, nor 
was a psychosis manifested within the one-year presumptive 
period after service.  There is otherwise no competent 
evidence suggesting a link to service. 

The Board, therefore, is left with no medical evidence to 
support an etiological relationship, other than speculative, 
between the veteran's current psychiatric disorders and his 
period of active service.  Based on the record, the Board 
must conclude that the clear preponderance of the evidence is 
against a finding that the veteran's acquired psychiatric 
disability was manifested during service, or that it was 
manifested within one year from his discharge from service, 
or that it is otherwise related to his military service.  It 
follows that there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


